Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	The Election filed May 13, 2022 of Group I, claims 46-48 and 74-112 in response to the Office Action of March 16, 2022  with traverse is acknowledged and has been entered.  Applicant also elected a HCVR/LCVR pair corresponding to SEQ ID NOs: 18/26 and the corresponding CDRs (SEQ ID NOs: 20-22-24-28-30-32) as the species of second antigen- binding domain that binds human MUC 16 and a HCVR/LCVR pair corresponding to SEQ ID NOs: 1730/26 and the corresponding CDRs (SEQ ID NOs: 1732-1734-1736-28-30-32) as the species of first antigen-binding domain that binds human CD3, without traverse.
2.	Applicant argued that claims 72 and 73 overlap in scope with the elected subject matter, and should be examined together with claims 46-48 and 74-112. SEQ ID NOs: 1959 and 1960, which are recited in both claims 72 and 73, are the full length heavy and light chain sequences corresponding to the HCVR/LCVR pair of SEQ ID NOs: 18/26. SEQ ID NO: 1961 corresponds to the HCVR sequence of SEQ ID NO: 1730, and SEQ ID NO: 1962 corresponds to the HCVR sequence of SEQ ID NO: 1866. The constant region sequences that comprise the remainder of the full-length sequences (1959, 1960, 1961 and 1962) are known in the art. Thus, Applicant submits that examination of claims 72 and 73 in connection with claims 46-48 and 74-112 does not give rise to a serious search and examination burden that warrants restriction between these groups of claims.
	Applicant’s arguments have been considered and have been found persuasive. Groups I and II are rejoined for examination
	3.	Claims 46-48 and 72-112 are pending.
	4.	The elected species were free of the art.  The search was extended to the additionally claimed species.
5.	Claims 46-48 and 72-112  are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Groups I and II and the recited species, as set forth in the Office action mailed on March 16, 2022, is hereby withdrawn and claims 46-48 and 72-112  are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
6.	US 2018/0355038 (Smith et al. Dec. 13, 2018, effectively filed, Sep. 23, 2015, IDS) and US 2014/0088295 A1 (Smith et al. March 27, 2015, IDS), teach bispecific antibodies to human CD3 and human MUC16 for stimulating T cell activation and T-cell mediated killing.  See US Application No. 15/713,574, Non-Final Office Action, mailed 07/05/2019 (IDS), pp. 10-15.  However, the references do not teach treating a MUC16-expressing cancer with the claimed bispecific antibodies to human CD3 and human MUC16.
	

	7.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
In the specification:
On page 1, paragraph [0001]-lines 1-2, -- issued as US Patent No.: 10,738,130, -- was inserted between “2017,” and “which”.
8.	Claims 46-48 and 72-112 are allowed.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-08399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642